Exhibit 10.2
 
MIVA, INC.


BRIDGE BANK, NATIONAL ASSOCIATION


LOAN AND SECURITY AGREEMENT

 
 

--------------------------------------------------------------------------------

 


This LOAN AND SECURITY AGREEMENT is entered into as of November 7, 2008, by and
between Bridge Bank, NATIONAL ASSOCIATION (“Bank”) and MIVA, INC. (“Borrower”).
 
Recitals
 
Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.
 
Agreement
 
The parties agree as follows:
 
1.            Definitions and Construction.
 
 1.1         Definitions.  As used in this Agreement, the following terms shall
have the following definitions:
 
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower and Borrower’s Books relating
to any of the foregoing.
 
"Adjustments" means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any account debtor with respect to any Account.
 
“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.
 
“AEBITDA” means earnings before interest, taxes, depreciation and amortization,
one-time restructuring costs and non-cash compensation and expenses, with
restructuring costs not to exceed $3,000,000 annually and expenses incurred in
connection with litigation matters as disclosed in accordance with Section 5.8
not to exceed $3,000,000 annually.
 
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.
 
“Asset Coverage Ratio” means (a) all unrestricted cash and cash equivalents in
which Bank has a perfected security interest plus (b) Eligible Accounts, divided
by (x) all Obligations owed to Bank plus (y) employee-related accruals plus (z)
accounts payable over 90 days from invoice date (excluding those accounts
payable that are materially aged resulting from the inability to make such
payment because the account debtor has ceased operations).


“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.
 
“Borrower’s Books” means all of Borrower’s books and records
including:  ledgers; records concerning Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.

 
1

--------------------------------------------------------------------------------

 
 
“Borrowing Base” means an amount equal to (a) eighty percent (80%) of Eligible
Accounts plus (b) UK Eligible Accounts as determined by Bank with reference to
the most recent Borrowing Base Certificate delivered by Borrower.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.
 
“Cash” means unrestricted cash and cash equivalents.
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.
 
“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the California Uniform Commercial Code.
 
“Collateral” means the property described on Exhibit A attached hereto.
 
"Collections" means all payments from or on behalf of an account debtor with
respect to Accounts.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
 
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.
 
“Credit Extension” means each Advance, Letter of Credit, use of Cash Management
Services or Foreign Exchange Facility or any other extension of credit by Bank
for the benefit of Borrower hereunder.
 
“Daily Balance” means the amount of the Obligations owed at the end of a given
day.
 
“Domestic Subsidiaries” means the following wholly owned subsidiaries of
Borrower: MIVA Direct, Inc. and B&B Advertising, Inc. (fka B&B Enterprises,
Inc.).
 
“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s
reasonable judgment and upon discussion with Borrower prior to the effectiveness
of such revisions, in accordance with the provisions hereof.  Unless otherwise
agreed to by Bank, Eligible Accounts shall not include the following:

 
2

--------------------------------------------------------------------------------

 
 
 (a)           Accounts that the account debtor has failed to pay within ninety
(90) days of invoice date;
 
 (b)           Accounts with respect to an account debtor, thirty-five percent
(35%) of whose Accounts the account debtor has failed to pay within ninety (90)
days of invoice date;
 
 (c)           Accounts with respect to which the account debtor is an officer,
employee, or agent of Borrower;
 
 (d)           Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, pre-billed, or
other terms by reason of which the payment by the account debtor may be
conditional;
 
 (e)           Accounts with respect to which the account debtor is an Affiliate
of Borrower;
 
 (f)            Accounts with respect to which the account debtor does not have
its principal place of business in the United States, except for Eligible
Foreign Accounts and Eligible UK Accounts;
 
 (g)           Accounts with respect to which the account debtor is the United
States or any department, agency, or instrumentality of the United States,
except for Accounts of the United States if the payee has assigned its payment
rights to Bank and the assignment has been acknowledged under the Assignment of
Claims Act of 1940 (31 U.S.C. 3727);
 
 (h)           Accounts with respect to which Borrower is liable to the account
debtor for goods sold or services rendered by the account debtor to Borrower or
for deposits or other property of the account debtor held by Borrower, but only
to the extent of any amounts owing to the account debtor against amounts owed to
Borrower;
 
 (i)            Accounts with respect to an account debtor, including
Subsidiaries and Affiliates, whose total obligations to Borrower exceed thirty
percent (30%) of all Accounts (“Concentration Limit”), to the extent such
obligations exceed the aforementioned percentage, except as approved in writing
by Bank; provided, however, the Concentration Limit with respect to Accounts in
which the account debtor is Google, Inc. shall be forty-five percent (45%) ;
 
 (j)            Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business; and
 
 (k)           Progress and retention billings; and
 
 (l)            Accounts the collection of which Bank reasonably determines to
be doubtful.
 
“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States or
United Kingdom, and that (i) are supported by one or more letters of credit in
an amount and of a tenor, and issued by a financial institution, acceptable to
Bank, or (ii) that Bank reasonably approves on a case-by-case basis.
 
“Eligible UK Accounts” means the lesser of $3,500,000 or sixty five percent
(65%) of UK Accounts; provided, that Bank has perfected its first priority
security interest in the assets of MIVA UK, and provided further that the
standards of eligibility may be fixed and revised from time to time by Bank in
Bank’s reasonable judgment and upon notification thereof to Borrower in
accordance with the provisions hereof.  Unless otherwise agreed to by Bank,
Eligible UK Accounts shall not include the following:

 
3

--------------------------------------------------------------------------------

 


 (a)           UK Accounts that the account debtor has failed to pay within
ninety (90) days of invoice date;


 (b)           UK Accounts with respect to an account debtor, thirty-five
percent (35%) of whose Accounts the account debtor has failed to pay within
ninety (90) days of invoice date;
 
 (c)           UK Accounts with respect to which the account debtor is an
officer, employee, or agent of Borrower;
 
 (d)           UK Accounts with respect to which goods are placed on
consignment, guaranteed sale, sale or return, sale on approval, bill and hold,
pre-billed or other terms by reason of which the payment by the account debtor
may be conditional;
 
 (e)           UK Accounts with respect to which the account debtor is an
Affiliate of Borrower or MIVA UK;
 
 (f)           UK Accounts with respect to which the account debtor has its
principal place of business in the United States;
 
 (g)           UK Accounts with respect to which Borrower is liable to the
account debtor for goods sold or services rendered by the account debtor to
Borrower or for deposits or other property of the account debtor held by
Borrower, but only to the extent of any amounts owing to the account debtor
against amounts owed to Borrower;
 
 (h)           UK Accounts with respect to an account debtor, including
Subsidiaries and Affiliates, whose total obligations to Borrower exceed thirty
percent (30%) of all UK Accounts, to the extent such obligations exceed the
aforementioned percentage, except as approved in writing by Bank;
 
 (i)            UK Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business; and
 
 (j)            Progress and retention billings; and
 
 (k)          UK Accounts the collection of which Bank reasonably determines to
be doubtful.
 
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.
 
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
 
“Event of Default” has the meaning assigned in Article 8.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time.
 
“Guarantor” means MIVA UK.
 
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.
 
“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 
4

--------------------------------------------------------------------------------

 
 
“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following: Copyrights, Trademarks and Patents; all trade
secrets, all design rights, claims for damages by way of past, present and
future infringement of any of the rights included above, all licenses or other
rights to use any of the Copyrights, Patents or Trademarks, and all license fees
and royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.
 
“Inventory” means all inventory in which Borrower has or acquires any interest,
including work in process and finished products intended for sale or lease or to
be furnished under a contract of service, of every kind and description now or
at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, including such inventory as is temporarily out of its
custody or possession or in transit and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing and any documents of title representing any
of the above, and Borrower’s Books relating to any of the foregoing.
 
“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
 
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
 
“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other agreement entered into in connection with this
Agreement, all as amended or extended from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) of Borrower and its Subsidiaries
taken as a whole or (ii) the ability of Borrower to repay the Obligations or
otherwise perform its obligations under the Loan Documents or (iii) the value or
priority of Bank’s security interests in the Collateral.
 
“Minimum Cash Ratio” means a ratio of (a) all Cash maintained at Bank plus (b)
50% of Cash held in an account in the United Kingdom under the name of MIVA UK
in which Bank has a perfected first priority security interest (in any event not
to exceed the lesser of 50% of such account’s balance or $600,000) to all
Obligations owed to Bank.
 
“MIVA UK” means MIVA (UK) Limited., a company incorporated under the laws of
England and Wales.
 
“Negotiable Collateral” means all letters of credit of which Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and Borrower’s Books relating to any of the foregoing.
 
“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 
5

--------------------------------------------------------------------------------

 
 
“Permitted Indebtedness” means:
 
(a)         Indebtedness of Borrower in favor of Bank arising under this
Agreement or any other Loan Document;
 
(b)         Indebtedness existing on the Closing Date and disclosed in the
Schedule;
 
(c)         Indebtedness secured by a lien described in clause (c) of the
defined term “Permitted Liens,” provided (i) such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed $500,000 in the
aggregate at any given time;
 
(d)         Subordinated Debt;


(e)         Indebtedness to trade creditors, trade payables, accruals and
accounts payable incurred in the ordinary course of business, and contingent
liabilities arising out of endorsements of checks and other negotiable
instruments for deposit or collection in the ordinary course of business;
 
(f)          Guaranties of any Indebtedness permitted hereunder;
 
(g)         Indebtedness in respect of intercompany loans between Borrower and
any Subsidiary of Borrower which Bank has a perfected first priority security
interest in such Subsidiary’s assets;
 
(h)         Indebtedness of any Subsidiary to Borrower or another Subsidiary and
Indebtedness of Borrower to any Subsidiary not to exceed $500,000 in aggregate
principal amount at any time (including any amounts considered as investment
into such entities under in clause (i) of Permitted Investment);
 
(i)          Obligations to pay rentals; and
 
(j)          Obligations of Borrower under interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, or any other
agreements or arrangements designed to protect Borrower against fluctuations in
interest rates, currency exchange rates or commodity prices.
 
“Permitted Investment” means:
 
(a)         Investments existing on the Closing Date disclosed in the Schedule;


(b)         Property to be used in the ordinary course of business;
 
(c)         Assets arising from the sale of goods and services in the ordinary
course of business of Borrower or any of its Subsidiaries;
 
(d)         Investments in direct obligations of the United States of America,
or any agency thereof or obligations guaranteed by the United States of America;
provided that such obligations mature within one year from the date of
acquisition thereof;
 
(e)         Investments in certificates of deposit maturing within one year from
the date of acquisition and fully insured by the Federal Deposit Insurance
Corporation;
 
(f)          Investments in commercial paper maturing not more than 270 days
from the date of creation thereof and currently having rating of at least A-2 or
P-2 from either Standard & Poor’s Corporation or Moody’s Investors Service;
 
(g)         Investments in money market, mutual or similar funds having assets
in excess of $100,000,000 and the investments of which are limited to investment
grade securities;
 
(h)         Investments by Borrower in any Subsidiary of Borrower in which Bank
has a perfected first priority security interest; and
 
(i)          Investments of Subsidiaries in or to other Subsidiaries or Borrower
and Investments by Borrower in Subsidiaries not to exceed $500,000 in the
aggregate at any time (including amounts considered as indebtedness of entities
under clause (h) of Permitted Indebtedness).

 
6

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means the following:
 
(a)            Any Liens existing on the Closing Date and disclosed in the
Schedule or arising under this Agreement or the other Loan Documents;
 
(b)            Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank’s security
interests;
 
(c)            Liens (i) upon or in any equipment which was not financed by Bank
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such equipment or indebtedness incurred solely for the purpose of
financing the acquisition of such equipment, or (ii) existing on such equipment
at the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment;
 
(d)            Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase
 
(e)            Liens arising in the ordinary course of the business of Borrower
or any of its Subsidiaries by operation of law or regulation (including without
limitation, Liens of mechanics and materialmen), if payment in respect of any
such Lien is not at the time required and such Liens do not, in the aggregate,
materially detract from the value of the Property of Borrower or any of its
Subsidiaries or materially impair the use thereof in the operation of the
business of Borrower or any of its Subsidiaries;
 
(f)             Liens securing hedging obligations issued on terms permitted by
this Agreement;
 
(g)            Liens incurred or deposits made in the ordinary course of
business in connection with (1) worker’s compensation, social security,
unemployment insurance and other like laws or (2) sales contracts, leases,
statutory obligations, work in progress advances and other similar obligations
not incurred in connection with the borrowing of money or the payment of the
deferred purchase price of property;
 
(h)            Reservations, covenants, zoning and other land use regulations,
title exceptions or encumbrances granted in the ordinary course of business,
affecting real property owned or leased by Borrower or one of its Subsidiaries;
provided that such exceptions do not in the aggregate materially interfere with
the use of such property in the ordinary course of Borrower’s or such
Subsidiary’s business;
 
(i)             Liens arising from judgments that do not give rise to an Event
of Default, including under Section 8.7; and
 
(j)             Liens securing Subordinated Debt.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
 
"Prime Rate" means the greater of 5.00% or the Prime Rate published in the Money
Rates section of the Western Edition of The Wall Street Journal, or such other
rate of interest publicly announced from time to time by Lender as its Prime
Rate.  Lender may price loans to its customers at, above or below the Prime
Rate.   Any change in the Prime Rate shall take effect at the opening of
business on the day specified in the public announcement of a change in Prime
Rate.

 
7

--------------------------------------------------------------------------------

 


“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer, the General Counsel, Senior Vice
President of Finance, and the Controller of Borrower.
 
“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(a) hereof.
 
“Revolving Line” means a credit extension of up to Ten Million Dollars
($10,000,000).
 
“Revolving Maturity Date” means the second anniversary of the Closing Date.
 
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.
 
“Shares” means securities representing 65% of the aggregate voting power of the
issued and outstanding Capital Stock and ownership interests of MIVA
UK.  Notwithstanding the foregoing, the term “Shares” shall not include
securities representing at any time more than 65% of the aggregate voting power
of the Capital Stock of a “controlled foreign corporation,” as defined in
Section 957 of the Code.
 
“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank in a manner reasonably acceptable to Bank
(and identified as being such by Borrower and Bank).
 
“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by Borrower, either directly or
through an Affiliate.
 
 “Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
“UK Accounts” means those means all presently existing and hereafter arising
accounts, contract rights, payment intangibles, and all other forms of
obligations owing to MIVA UK arising out of the sale or lease of goods
(including, without limitation, the licensing of software and other technology)
or the rendering of services by MIVA UK, whether or not earned by performance,
and any and all credit insurance, guaranties, and other security therefor, as
well as all merchandise returned to or reclaimed by MIVA UK and MIVA UK’s Books
relating to any of the foregoing, that (a) arise in the ordinary course of MIVA
UK’s business, (b) are bona fide existing obligations, (c) the property and
services giving rise to such Accounts has been delivered or rendered to the
account debtor or to the account debtor’s agent for immediate and unconditional
acceptance by the account debtor, and (d) neither Borrower nor MIVA UK has
received notice of actual or imminent Insolvency Proceeding of any account
debtor that is included in any Borrowing Base Certificate as an Eligible UK
Account.
 
 1.2         Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP.  When used herein, the terms
“financial statements” shall include the notes and schedules thereto.
 
2.            Loan and Terms Of Payment.
 
 2.1         Credit Extensions.
 
Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder.  Borrower shall also pay interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.

 
8

--------------------------------------------------------------------------------

 
 
 (a)          Revolving Advances.
 
 (i)           Subject to and upon the terms and conditions of this Agreement,
Borrower may request Advances in an aggregate outstanding amount not to exceed
the lesser of (i) the Revolving Line or (ii) the Borrowing Base, less any
outstanding Letter of Credit Outstandings, Cash Management Outstandings, and
Foreign Exchange Outstandings (all as defined below). Subject to the terms and
conditions of this Agreement, amounts borrowed pursuant to this Section 2.1(a)
may be repaid and reborrowed at any time prior to the Revolving Maturity Date,
at which time all Advances under this Section 2.1(a) shall be immediately due
and payable.  Borrower may prepay any Advances without penalty or premium,
including in case of overadvances pursuant to Section 2.2.
 
 (ii)         Whenever Borrower desires an Advance, Borrower will notify Bank by
facsimile transmission or telephone no later than 3:00 p.m. Pacific time, on the
Business Day that the Advance is to be made.  Each such notification shall be
promptly confirmed by a Payment/Advance Form in substantially the form of
Exhibit B hereto.  Bank is authorized to make Advances under this Agreement,
based upon instructions received from a Responsible Officer or a designee of a
Responsible Officer, or without instructions if in Bank’s discretion such
Advances are necessary to meet Obligations which have become due and remain
unpaid.  Bank shall be entitled to rely on any telephonic notice given by a
person who Bank reasonably believes to be a Responsible Officer or a designee
thereof, and Borrower shall indemnify and hold Bank harmless for any damages or
loss suffered by Bank as a result of such reliance.  Bank will credit the amount
of Advances made under this Section 2.1(a) to Borrower’s deposit account.
 
 (b)           Letter of Credit Sublimit.  Subject to the terms and conditions
of this Agreement, at any time prior to the Revolving Maturity Date, Bank agrees
to issue letters of credit for the account of Borrower (each, a “Letter of
Credit” and collectively, the “Letters of Credit”) in an aggregate outstanding
face amount (the “Letter of Credit Outstandings”) not to exceed the lesser of
the Revolving Line or the Borrowing Base minus, in each case, the aggregate
amount of the outstanding Advances, Cash Management Outstandings and the Foreign
Exchange Outstandings at any time, provided that the Letter of Credit Advances
Outstandings shall not exceed $750,000.  All Letters of Credit shall be, in form
and substance, acceptable to Bank in its sole discretion and shall be subject to
the terms and conditions of Bank’s form of standard application and letter of
credit agreement (the “Application”), which Borrower hereby agrees to execute,
including payment of Bank’s standard fees based on the face amount of each
Letter of Credit.  On any drawn but unreimbursed Letter of Credit, the
unreimbursed amount shall be deemed an Advance under Section 2.1(a).  Prior to
the Revolving Maturity Date, Borrower shall secure in cash all obligations under
any outstanding Letters of Credit on terms acceptable to Bank.  The obligation
of Borrower to reimburse Bank for drawings made under Letters of Credit shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, the Application, and such Letters
of Credit, under all circumstances whatsoever.  Borrower shall indemnify,
defend, protect, and hold Bank harmless from any loss, cost, expense or
liability, including, without limitation, reasonable attorneys’ fees, arising
out of or in connection with any Letters of Credit, except for expenses caused
by Bank’s gross negligence or willful misconduct.
 
 (c)           Cash Management Services.  Subject to the terms and conditions of
this Agreement, Bank agrees to make available to Borrower up to $750,000 for
Bank’s cash management services, which may include merchant services, direct
deposit of payroll, business credit card, and check cashing services identified
in various cash management services agreements related to such services (the
“Cash Management Services”).  All amounts Bank pays for any Cash Management
Services will be treated as Advances under Section 2.1(a) and the outstanding
amount thereof at any time (collectively, the “Cash Management Outstandings”)
shall reduce, on a dollar-for-dollar basis, the amount available for other
Advances.  The Cash Management Services shall be subject to additional terms set
forth in applicable cash management services agreements.
 
(d)            Foreign Exchange Facility.  Subject to the terms and conditions
of this Agreement, Borrower may, at its option from time to time, enter into
foreign exchange forward contracts (collectively, the “Foreign Exchange
Facility”) with Bank, under which Borrower commits to purchase from or sell to
Bank a set amount of foreign currency more than one Business Day after the
contract date (each such contract a “FX Forward Contract”).  Bank will subtract
10%, or such greater amount as determined by Bank, of each outstanding FX
Forward Contract from a  foreign exchange sublimit of $750,000 (the “FX
Reserve”). The total FX Forward Contracts at any one time may not exceed 10
times the amount of the FX Reserve.  Ten percent (10%) of the amount of each
outstanding FX Forward Contract shall be treated as Advances under Section
2.1(a) and shall reduce, so long as outstanding, on a dollar-for-dollar basis,
the amount available for other Advances.  Bank may terminate the FX Forward
Contracts if an Event of Default occurs.  Each FX Forward Contract shall be
subject to additional terms set forth in the applicable FX Forward Contract or
other agreements executed in connection with the Foreign Exchange Facility.

 
9

--------------------------------------------------------------------------------

 
 
 (e)           Total Availability of Letter of Credit Sublimit, Cash Management
Services, and Foreign Exchange Facility. The aggregate amount of (i) Letter of
Credit Outstandings, (ii) Cash Management Outstandings, and (iii) ten (10) times
the amount of Foreign Exchange Outstandings, shall not exceed the lesser of
$750,000 or the Borrowing Base.
 
 2.2         Overadvances.  If the aggregate amount of the outstanding Advances
plus the aggregate face amount of all outstanding Letters of Credit, outstanding
amounts under the Cash Management Services, and outstsanding amounts under the
Foreign Exchange Facility exceeds the lesser of the Revolving Line or the
Borrowing Base at any time, Borrower shall immediately pay to Bank, in cash, the
amount of such excess.
 
 2.3         Interest Rates, Payments, and Calculations.
 
 (a)           Interest Rates.
 
  (i)              Advances.  Except as set forth in Section 2.3(b), the
Advances shall bear interest, on the outstanding Daily Balance thereof, at a
rate equal to one and one half of one percent (1.50%) above the Prime Rate,
provided however, in no event shall the rate be less than 6.5%.
 
 (b)           Late Fee; Default Rate.  If any payment is not made within ten
(10) days after the date such payment is due, Borrower shall pay Bank a late fee
equal to the lesser of (i) five percent (5%) of the amount of such unpaid amount
or (ii) the maximum amount permitted to be charged under applicable law.  No
late fee shall be charged on any payments not timely made to Bank solely due to
Bank’s clerical or administrative error.  All Obligations shall bear interest,
from and after the occurrence and during the continuance of an Event of Default,
at a rate equal to five (5) percentage points above the interest rate applicable
immediately prior to the occurrence of the Event of Default.
 
 (c)           Payments.  Interest hereunder shall be due and payable on the
tenth calendar day of each month during the term hereof.  Bank shall, at its
option, charge such interest, all Bank Expenses, and all Periodic Payments
against any of Borrower’s deposit accounts or against the Revolving Line, in
which case those amounts shall thereafter accrue interest at the rate then
applicable hereunder.  Any interest not paid when due shall be compounded by
becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder.  All payments shall be free and
clear of any taxes, withholdings, duties, impositions or other charges, to the
end that Bank will receive the entire amount of any Obligations payable
hereunder, regardless of source of payment.  Payments will initially be made via
auto debit from the Borrower’s account at Bank.
 
 (d)           Computation.  In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.
 
2.4          Lockbox.  Borrower shall enter into a remittance processing
services agreement (the “Lockbox Agreement”) acceptable to Bank.  Borrower shall
instruct account debtors on all invoices dated or sent 30 days or more after the
Closing Date to make payments only to the lockbox address.  Bank or the lockbox
administrator is authorized to collect all envelopes delivered to the lockbox,
and endorse and deposit all checks into a cash collateral account managed by
Borrower.  At any time that the Minimum Cash Ratio falls below 0.50 to 1.00, (a)
such cash collateral account shall be managed and controlled solely by Bank and
Borrower will not have access to that account; (b) Bank shall have the exclusive
right to receive all Collections on the Accounts and no Adjustments will be made
without the Bank's consent; (c) Bank shall have, with respect to any goods
related to the Accounts, all the rights and remedies of an unpaid seller under
the California Uniform Commercial Code and other applicable law, including the
rights of replevin, claim and delivery, reclamation and stoppage in transit; (d)
if Borrower receives any payment from any Person, Borrower will hold that
payment in trust for Bank and immediately deliver it in the form received to
Bank; and (e) Bank may request that account debtors pay (by wire transfer or
otherwise) Collections to Bank directly.

 
10

--------------------------------------------------------------------------------

 
 
2.5           Crediting Payments.  Subject to the foregoing Section 2.4, prior
to the occurrence of an Event of Default, Bank shall credit a wire transfer of
funds, check or other item of payment to such deposit account or Obligation as
Borrower specifies.  After the occurrence of an Event of Default, the receipt by
Bank of any wire transfer of funds, check, or other item of payment shall be
immediately applied to conditionally reduce Obligations, but shall not be
considered a payment on account unless such payment is of immediately available
federal funds or unless and until such check or other item of payment is honored
when presented for payment.  Notwithstanding anything to the contrary contained
herein, any wire transfer or payment received by Bank after 12:00 noon Pacific
time shall be deemed to have been received by Bank as of the opening of business
on the immediately following Business Day.  Whenever any payment to Bank under
the Loan Documents would otherwise be due (except by reason of acceleration) on
a date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.
 
 2.6          Fees.  Borrower shall pay to Bank the following:
 
  (a)           Commitment Fee.  On the Closing Date and annually thereafter, a
Facility Fee equal to $50,000, which shall be nonrefundable;
 
  (b)           Warrant Fee. A fee in lieu of warrant issuance as set forth in
Section 3.1(g) below; and
 
  (c)           Bank Expenses.  On the Closing Date, all Bank Expenses incurred
through the Closing Date, including reasonable attorneys’ fees and expenses;
provided, however, that such Bank Expenses shall not exceed Thirty-Five Thousand
and 00/100 Dollars and, after the Closing Date, all Bank Expenses, including
reasonable attorneys’ fees and expenses, as and when they are incurred by Bank.
 
 2.7          Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 12.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement.  Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.  Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.
 
 3.            Conditions of Loans.
 
 3.1          Conditions Precedent to Initial Credit Extension.  The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:
 
  (a)           this Agreement;
 
  (b)          a certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;
 
  (c)           UCC National Form Financing Statement;
 
  (d)          an intellectual property security agreement;
 
  (e)           a lockbox agreement;
 
  (f)           side letter regarding the judgment set forth in the Memorandum
Opinion issued by the Court of Chancery of the State of Delaware decided on
October 22, 2008, as previously provided to Bank;
 
  (g)          a fee of $150,000 paid to Bank in lieu of the issuance of a
warrant to purchase stock;
 
  (h)           agreement to provide insurance or certificate(s) of insurance
naming Bank as loss payee and additional insured;

 
11

--------------------------------------------------------------------------------

 
 
 (i)           executed stock powers and share certificates representing
Borrower’s interest in Guarantor;
 
 (j)            UCC-3 Financing Statement with respect to Fifth Third Bank;
 
 (k)           Guaranty, Debenture and Charge Over Shares executed by Guarantor,
perfecting Bank’s security interest in Guarantor’s assets;
 
 (l)            payment of the fees and Bank Expenses then due specified in
Section 2.6 hereof;
 
 (m)          current financial statements of Borrower;
 
 (n)           an audit of the Collateral and UK Accounts, the results of which
have been provided and are satisfactory to Bank; and
 
 (o)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
 3.2         Conditions Precedent to all Credit Extensions.  The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:
 
 (a)           timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and
 
 (b)           the representations and warranties contained in Section 5 shall
be true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension.  The making of each Credit Extension shall be deemed to be a
representation and warranty by Borrower on the date of such Credit Extension as
to the accuracy of the facts referred to in this Section 3.2.
 
 4.            Creation of Security Interest.
 
 4.1         Grant of Security Interest.  Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents.  Except as set forth in the
Schedule, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in Collateral acquired after the date hereof.
 
 4.2         Delivery of Additional Documentation Required.  Borrower shall from
time to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank and Borrower, to perfect and
continue the perfection of Bank’s security interests in the Collateral and in
order to fully consummate all of the transactions contemplated under the Loan
Documents.  Borrower from time to time may deposit with Bank specific time
deposit accounts to secure specific Obligations. Borrower authorizes Bank to
hold such balances in pledge and to decline to honor any drafts thereon or any
request by Borrower or any other Person to pay or otherwise transfer any part of
such balances for so long as the Obligations are outstanding.
 
4.3          Pledge of Shares.  Borrower pledges, assigns and grants to Bank a
security interest in all the Shares held or owned of record by Borrower,
together with all proceeds and substitutions thereof, all cash, stock and other
moneys and property paid thereon, all rights to subscribe for securities
declared or granted in connection therewith, and all other cash and noncash
proceeds of the foregoing, as security for the performance of the
Obligations.  On the Closing Date, the certificate or certificates for the
Shares will be delivered to Bank, accompanied by an instrument of assignment
duly executed in blank by Borrower.  To the extent required by the terms and
conditions governing the Shares, Borrower shall cause the books of each entity
whose Shares are part of the Collateral and any transfer Bank to reflect the
pledge of the Shares.  Unless an Event of Default shall have occurred and be
continuing, Borrower shall be entitled to receive and exercise any benefits
accruing to the owner of the Shares, including receive any proceeds from the
Shares, exercise any voting rights with respect to the relevant Shares and to
give consents, waivers and ratifications in respect thereof, provided that no
vote shall be cast or consent, waiver or ratification given or action taken
which would be inconsistent with any of the terms of this Agreement or which
would constitute or create any violation of any of such terms.  All such rights
to vote and give consents, waivers and ratifications shall be suspended upon the
occurrence and continuance of an Event of Default.

 
12

--------------------------------------------------------------------------------

 
 
 4.4         Right to Inspect.  Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than once a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.
 
 5.           Representations and Warranties.
 
Borrower represents and warrants as follows:
 
 5.1         Due Organization and Qualification.  Borrower and each Subsidiary
is a corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified or in
which the failure of Borrower or any of its Subsidiaries to be so qualified
could reasonably be expected to have a material adverse effect.
 
 5.2         Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, nor will
they constitute an event of default under any material agreement to which
Borrower is a party or by which Borrower is bound.  Borrower is not in default
under any material agreement to which it is a party or by which it is bound.
 
 5.3         No Prior Encumbrances.  Borrower has good and marketable title to
its property (excluding Equipment subject to Liens permitted under subsection
(c) of the definition of Permitted Liens), free and clear of Liens, except for
Permitted Liens.
 
 5.4         Bona Fide Eligible Accounts.  The Eligible Accounts are bona fide
existing obligations.  The property and services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or to the account
debtor’s agent for immediate and unconditional acceptance by the account
debtor.  Borrower has not received notice of actual or imminent Insolvency
Proceeding of any account debtor that is included in any Borrowing Base
Certificate as an Eligible Account.
 
 5.5         Merchantable Inventory.  All Inventory is in all material respects
of good and marketable quality, free from all material defects, except for
Inventory for which adequate reserves have been made.
 
 5.6         Intellectual Property Collateral.  Borrower is the sole owner of
the Intellectual Property Collateral, except for non-exclusive licenses granted
by Borrower to its customers in the ordinary course of business.  To the best of
Borrower’s knowledge, each of the Patents is valid and enforceable.  No part of
the Intellectual Property Collateral has been judged invalid or unenforceable,
in whole or in part, and no claim has been made that any part of the
Intellectual Property Collateral violates the rights of any third party.  Except
as set forth in the Schedule, Borrower’s rights as a licensee of intellectual
property do not give rise to more than five percent (5%) of its gross revenue in
any given month, including without limitation revenue derived from the sale,
licensing, rendering or disposition of any product or service.  Except as set
forth in the Schedule, Borrower is not a party to, or bound by, any agreement
that restricts the grant by Borrower of a security interest in Borrower’s rights
under such agreement.
 
5.7         Name; Location of Chief Executive Office.  Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof.  The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.  All Borrower’s
Inventory and Equipment is located only at the locations set forth in the
Schedule.

 
13

--------------------------------------------------------------------------------

 
 
 5.8          Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which an adverse decision could have a
Material Adverse Effect, or a material adverse effect on Borrower’s interest or
Bank’s security interest in the Collateral.
 
 5.9          No Material Adverse Change in Financial Statements.  All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that Bank has received from Borrower fairly present in all material
respects Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then
ended.  There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.
 
 5.10        Solvency, Payment of Debts.  Borrower is solvent and able to pay
its debts (including trade debts) as they mature.
 
 5.11        Regulatory Compliance.  Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from Borrower’s failure to
comply with ERISA that could result in Borrower’s incurring any material
liability.  Borrower is not an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940.  Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Borrower has complied with all the
provisions of the Federal Fair Labor Standards Act.  Borrower has not violated
any statutes, laws, ordinances or rules applicable to it, violation of which
could have a Material Adverse Effect.
 
 5.12        Environmental Condition.  Except as disclosed in the Schedule, none
of Borrower’s or any Subsidiary’s properties or assets has ever been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
owners or operators, in the disposal of, or to produce, store, handle, treat,
release, or transport, any hazardous waste or hazardous substance other than in
accordance with applicable law; to the best of Borrower’s knowledge, none of
Borrower’s properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a hazardous waste or
hazardous substance disposal site, or a candidate for closure pursuant to any
environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by Borrower or any Subsidiary; and neither Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by Borrower or any
Subsidiary resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment.
 
 5.13        Taxes.  Borrower and each Subsidiary have filed or caused to be
filed all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein, except where such
failure to file or pay could not have a material adverse effect on the Company.
 
 5.14        Subsidiaries.  Borrower does not own any stock, partnership
interest or other equity securities of any Person, except for Permitted
Investments.
 
 5.15        Government Consents.  Borrower and each Subsidiary have obtained
all material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted.
 
5.16         Accounts.  Except as set forth on the Schedule, none of Borrower’s
nor any domestic Subsidiary’s property is maintained or invested with a Person
other than Bank.

 
14

--------------------------------------------------------------------------------

 
 
 
 5.17        Shares.  Borrower has full power and authority to create a first
lien on the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement.  There
are no subscriptions, warrants, rights of first refusal or other restrictions on
transfer relative to, or options exercisable with respect to the Shares.  The
Shares have been and will be duly authorized and validly issued, and are fully
paid and non-assessable.  The Shares are not the subject of any present or
threatened suit, action, arbitration, administrative or other proceeding, and
Borrower knows of no reasonable grounds for the institution of any such
proceedings.
 
 5.18        Full Disclosure.  No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading.
 
6.            Affirmative Covenants.
 
Borrower shall do all of the following:
 
 6.1          Good Standing.  Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which it is
required under applicable law.  Borrower shall maintain, and shall cause each of
its Subsidiaries to maintain, in force all licenses, approvals and agreements,
the loss of which could have a Material Adverse Effect.
 
 6.2          Government Compliance.  Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA.  Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could have a Material Adverse Effect.
 
 6.3          Financial Statements, Reports, Certificates.  Borrower shall
deliver the following to Bank:  (a) as soon as available, but in any event
within thirty (30) days after the end of each calendar month, a company prepared
consolidated balance sheet, income, and cash flow statement covering Borrower’s
consolidated operations during such period, prepared in accordance with GAAP,
consistently applied, in a form acceptable to Bank and certified by a
Responsible Officer; (b) as soon as available, but in any event within one
hundred and twenty (120) days after the end of Borrower’s fiscal year,
consolidated financial statements of Borrower prepared in accordance with GAAP,
consistently applied, together with an unqualified opinion on such financial
statements of an independent certified public accounting firm reasonably
acceptable to Bank; (c) copies of all statements, reports and notices sent or
made available generally by Borrower to its security holders or to any holders
of Subordinated Debt and, if applicable, all reports on Forms 10-K and 10-Q
filed with the Securities and Exchange Commission; (d) promptly upon receipt of
notice thereof, a report of any legal actions pending or threatened against
Borrower or any Subsidiary that could result in damages or costs to Borrower or
any Subsidiary of Two Hundred Fifty Thousand Dollars ($250,000) or more; (e)
within fifteen (15) days prior to Borrower’s fiscal year end, an annual
operating budget for the upcoming fiscal year approved by Borrower’s board of
directors, and in a form acceptable to Bank, and (f) such budgets, sales
projections, operating plans or other financial information as Bank may
reasonably request from time to time.
 
(g)           Within thirty (30) days after the last day of each month, Borrower
shall deliver to Bank a Borrowing Base Certificate signed by a Responsible
Officer in substantially the form of Exhibit C-1 and Exhibit C-2 hereto,
together with aged listings of accounts receivable and accounts payable;
provided however, that at all times when the Minimum Cash Ratio falls below 0.50
to 1.00, Borrower shall deliver the Borrowing Base Certificate and aged listings
of accounts receivable and accounts payable twice per month, no later than five
days following the 1st and the 15th of each month.
 
(h)           Borrower shall deliver to Bank with the monthly financial
statements a Compliance Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto.

 
15

--------------------------------------------------------------------------------

 
 
(i)           Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrower’s expense, provided that
such audits will be conducted at least every twelve (12) months (and no more
than once per year) unless an Event of Default has occurred and is continuing.
Notwithstanding the foregoing, at all times that the Minimum Cash Ratio falls
below 0.50 to 1.00, Bank shall have a right to (i) audit and appraise Borrower’s
Collateral at Borrower’s expense twice per year and (ii) independently verify
Borrower’s Accounts as Bank deems reasonably necessary, including the review of
any and all records pertaining to the Accounts, contacting account debtors and
other persons obligated or knowledgeable in respect of Accounts to confirm the
receivable amount of such Accounts, to determine whether Accounts constitute
Eligible Accounts, and for any other purpose in connection with this Agreement.
 
 6.4          Inventory; Returns.  Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made.  Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement.  Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than Two Hundred Fifty
Thousand Dollars ($250,000).
 
 6.5          Taxes.  Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Bank, on demand, appropriate certificates attesting to
the payment or deposit thereof; and Borrower will make, and will cause each
Subsidiary to make, timely payment or deposit of all material tax payments and
withholding taxes required of it by applicable laws, including, but not limited
to, those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Bank with proof
satisfactory to Bank indicating that Borrower or a Subsidiary has made such
payments or deposits; provided that Borrower or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower.
 
 6.6          Insurance.
 
  (a)           Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof.  Borrower shall also maintain
insurance relating to Borrower’s business, ownership and use of the Collateral
in amounts and of a type that are customary to businesses similar to Borrower’s.
 
  (b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank.  All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee thereof, and all liability insurance policies shall show the Bank as an
additional insured and shall specify that the insurer must give at least twenty
(20) days notice to Bank before canceling its policy for any reason.  Upon
Bank’s request, Borrower shall deliver to Bank certificates evidencing such
policies of insurance and evidence of the payments of all premiums
therefor.  All proceeds payable under any such policy shall, at the option of
Bank, be payable to Bank to be applied on account of the Obligations.
 
 6.7          Accounts.  Within 60 days of the Closing Date, Borrower shall
transfer and maintain, and shall cause each of its domestic Subsidiaries to
transfer and maintain, all of its primary depository and investment accounts
with Bank.  Any deposit, operating or short-term investment accounts not held at
Bank or Bank’s affiliates shall be subject to an account control agreement or
other appropriate instrument satisfactory to Bank to perfect Bank’s Lien in such
account in accordance with the terms hereunder.
 
 6.8          Asset Coverage Ratio.  Borrower shall maintain at all times an
Asset Coverage Ratio of at least 1.50 to 1.00, to be measured on a monthly
basis.
 
 6.9          AEBITDA.  Borrower shall maintain a maximum AEBITDA loss of
($500,000) for the quarter ending March 31, 2009, and for each quarter
thereafter, a minimum AEBITDA of $1,000,000.

 
16

--------------------------------------------------------------------------------

 
 
 6.10       Intellectual Property Rights.
 
 (a)           Borrower shall promptly give Bank written notice of any
applications or registrations of intellectual property rights filed with the
United States Patent and Trademark Office, including the date of such filing and
the registration or application numbers, if any.  Borrower shall (i) give Bank
not less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations, and the date such applications or
registrations will be filed, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations.  Upon filing any such applications or
registrations with the United States Copyright Office, Borrower shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.
 
 (b)           Bank may audit Borrower's Intellectual Property Collateral to
confirm compliance with this Section, provided such audit may not occur more
often than twice per year, unless an Event of Default has occurred and is
continuing.  Bank shall have the right, but not the obligation, to take, at
Borrower's sole expense, any actions that Borrower is required under this
Section to take but which Borrower fails to take, after 15 days' notice to
Borrower.  Borrower shall reimburse and indemnify Bank for all reasonable costs
and reasonable expenses incurred in the reasonable exercise of its rights under
this Section.
 
 6.11        Domestic Subsidiary Guarantees. Within thirty (30) days of the
Closing Date, Borrower shall cause its Domestic Subsidiaries to enter into
secured guarantees for the benefit of Bank, in form and substance previously
provided to Borrower and acceptable to Bank.
 
 6.12        Further Assurances.  At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.
 
7.            Negative Covenants.
 
Borrower will not do any of the following:
 
 7.1          Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, other than:  (i) Transfers of
Inventory in the ordinary course of business; (ii) Transfers between Borrower
and its Subsidiaries, provided that Bank maintains a perfected security interest
in such Subsidiary’s assets; (iii) Transfers of web properties or domain names
in the ordinary course of business not in excess of Five Million Dollars
($5,000,000), provided that Bank maintains its perfected security interest in
the proceeds of such Transfers; (iv) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of Borrower or its Subsidiaries
in the ordinary course of business; or (v) Transfers of worn-out or obsolete
Equipment which was not financed by Bank.
 
 7.2          Change in Business; Change in Control or Executive Office.  Engage
in any business, or permit any of its Subsidiaries to engage in any business,
other than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); or cease to
conduct business in the manner conducted by Borrower as of the Closing Date; or
suffer or permit a Change in Control; or without thirty (30) days prior written
notification to Bank, relocate its chief executive office or state of
incorporation or change its legal name; or without Bank’s prior written consent,
change the date on which its fiscal year ends.
 
7.3           Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person, except
mergers of any Subsidiary of Borrower into another wholly-owned Subsidiary of
Borrower.

 
17

--------------------------------------------------------------------------------

 
 
 7.4          Indebtedness.  Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.
 
 7.5          Encumbrances.  Create, incur, assume or suffer to exist any Lien
with respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or agree with any Person
other than Bank not to grant a security interest in, or otherwise encumber, any
of its property, including intellectual property, or permit any Subsidiary to do
so.
 
 7.6          Distributions.  Pay any dividends or make any other distribution
or payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that (i) Borrower may
repurchase the stock of former employees pursuant to stock repurchase
agreements, (ii) Borrower may repurchase the stock of employees or directors
upon vesting of restricted stock, restricted stock units or other stock-based
awards or upon exercise of stock options granted under equity compensation plans
maintained by the Borrower in the ordinary course of business, as long as an
Event of Default does not exist prior to such repurchase or would not exist
after giving effect to such repurchase.
 
 7.7          Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its property with
a Person other than Bank or permit any of its Subsidiaries to do so unless such
Person has entered into an account control agreement with Bank in form and
substance satisfactory to Bank; or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.
 
 7.8          Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated
Person.  Anything to the contrary in the foregoing notwithstanding, Borrower and
Bank acknowledge that Borrower has entered into and will continue to enter into
certain transactions with Steakmedia and Racepoint Group, entities in which
certain members of Borrower’s Board of Directors act as owners or executives;
such transactions are in the ordinary course of Borrower’s business, and are
upon fair and reasonable terms no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
 
 7.9          Subordinated Debt.  Make any payment in respect of any
Subordinated Debt, or permit any of its Subsidiaries to make any such payment,
except in compliance with the terms of such Subordinated Debt, or amend any
provision contained in any documentation relating to the Subordinated Debt
without Bank’s prior written consent, not to be unreasonably withheld or
delayed.
 
 7.10        Inventory and Equipment. Store the Inventory or the Equipment with
a bailee, warehouseman, or other third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in pledge possession of the warehouse receipt,
where negotiable, covering such Inventory or Equipment. Store or maintain any
Equipment or Inventory at a location other than the location set forth in
Section 10 of this Agreement.
 
7.11         Compliance.  Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.  Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect, or a material
adverse effect on the Collateral or the priority of Bank’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.

 
18

--------------------------------------------------------------------------------

 
 
 8.            Events of Default.
 
Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:
 
 8.1          Payment Default.  If Borrower fails to pay, when due, any of the
Obligations; provided however, Borrower’s failure to pay due solely to Bank’s
clerical or administrative error in executing the auto-debit from Borrower’s
account in a timely manner shall not be considered an Event of Default under
this Section 8.1;
 
 8.2          Covenant Default.
 
  (a)           If Borrower fails to perform any obligation under Article 6 or
violates any of the covenants contained in Article 7 of this Agreement; or
 
  (b)           If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
twenty days after Borrower receives notice thereof or any officer of Borrower
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the ten day period or cannot after diligent attempts by
Borrower be cured within such ten day period, and such default is likely to be
cured within a reasonable time, then Borrower shall have an additional
reasonable period (which shall not in any case exceed 40 days) to attempt to
cure such default, and within such reasonable time period the failure to have
cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made.
 
 8.3          Material Adverse Effect.  If there occurs any circumstance or
circumstances that could reasonably be expected to have a Material Adverse
Effect;
 
 8.4          Attachment.  If any portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten (10) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made during such cure period);
 
 8.5          Insolvency.  If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);
 
 8.6          Other Agreements.  If there is a default or other failure to
perform in any agreement to which Borrower is a party or by which it is bound
resulting in a right by a third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of Five
Hundred Thousand Dollars ($500,000) or which could have a Material Adverse
Effect;
 
8.7           Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least Five Hundred Thousand
Dollars ($500,000) shall be rendered against Borrower and shall remain
unsatisfied and unstayed for a period of thirty (30) days (provided that no
Credit Extensions will be made prior to the satisfaction or stay of such
judgment);

 
19

--------------------------------------------------------------------------------

 
 
 8.8          Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document; or
 
 8.9         Guaranty.  If any guaranty of all or a portion of the Obligations
(a “Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.8 occur with respect to any guarantor or any guarantor dies or
becomes subject to any criminal prosecution, or any circumstances arise causing
Bank, in good faith, to become insecure as to the satisfaction of any of any
guarantor’s obligations under the Guaranty Documents.
 
9.             Bank’s Rights and Remedies.
 
 9.1          Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:
 
 (a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5, all Obligations shall become immediately due and payable without
any action by Bank);
 
 (b)           Demand that Borrower  (i) deposit cash with Bank in an amount
equal to the amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and (ii) pay in advance all Letter of Credit fees scheduled to be paid or
payable over the remaining term of the Letters of Credit, and Borrower shall
promptly deposit and pay such amounts;
 
 (c)           Cease advancing money or extending credit to or for the benefit
of Borrower under this Agreement or under any other agreement between Borrower
and Bank;
 
 (d)           Settle or adjust disputes and claims directly with account
debtors for amounts, upon terms and in whatever order that Bank reasonably
considers advisable;
 
 (e)           Make such payments and do such acts as Bank considers necessary
or reasonable to protect its security interest in the Collateral.  Borrower
agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate.  Borrower authorizes Bank to
enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith.  With respect to any of Borrower’s owned
premises, Borrower hereby grants Bank a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of
Bank’s rights or remedies provided herein, at law, in equity, or otherwise;
 
 (f)           Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;
 
(g)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 
20

--------------------------------------------------------------------------------

 
 
 (h)          Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;
 
 (i)           Bank may credit bid and purchase at any public sale; and
 
 (j)           Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.
 
 9.2          Power of Attorney.  Borrower irrevocably appoints Bank and its
successors and assigns as Borrower's true and lawful attorney in fact, and
authorizes Bank, at Borrower's sole expense, whether or not there has been an
Event of Default and at any time the Minimum Cash Ratio is below 0.50 to 1.00,
to (a) receive and open all mail addressed to Borrower for the purpose of
collecting the Accounts; (b) endorse Borrower's name on any checks or other
forms of payment on the Accounts; (c) sign Borrower’s name on any invoice or
bill of lading relating to any Account, drafts against account debtors,
schedules and assignments of Accounts, verifications of Accounts, and notices to
account debtors; (d) execute on behalf of Borrower any and all instruments,
documents, financing statements and the like to perfect Bank's interests in the
Accounts and Collections; (e) to notify all account debtors with respect to the
Accounts to pay Bank directly; (f) demand, collect, receive, sue, and give
releases to any account debtor for the monies due or which may become due upon
or with respect to the Accounts and to compromise, prosecute, or defend any
action, claim, case or proceeding relating to the Accounts; and (g) do all acts
and things necessary or expedient, in furtherance of any such
purposes.  Furthermore, effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to:  (h) endorse Borrower’s name on any checks or other forms of
payment or security that may come into Bank’s possession; (i) sell, assign,
transfer, pledge, compromise, discharge or otherwise dispose the whole or any
part of the Collateral; (j) make, settle, and adjust all claims under and
decisions with respect to Borrower’s policies of insurance; (k) settle and
adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(l) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral.  The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide Credit Extensions hereunder is terminated.
 
 9.3          Accounts Collection.  At any time that the Minimum Cash Ratio is
below 0.50 to 1.00, Bank may notify any Person owing funds to Borrower of Bank’s
security interest in such funds and verify the amount of such Account.  Borrower
shall collect all amounts owing to Borrower for Bank, receive in trust all
payments as Bank’s trustee, and immediately deliver such payments to Bank in
their original form as received from the account debtor, with proper
endorsements for deposit.
 
 9.4          Bank Expenses.  If Borrower fails to pay any amounts or furnish
any required proof of payment due to third persons or entities, as required
under the terms of this Agreement, then Bank may do any or all of the following
after reasonable notice to Borrower:  (a) make payment of the same or any part
thereof; (b) set up such reserves under a loan facility in Section 2.1 as Bank
deems necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.6
of this Agreement, and take any action with respect to such policies as Bank
deems prudent.  Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral.  Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.
 
9.5           Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices, Bank shall not in any way or manner be liable or
responsible for:  (a) the safekeeping of the Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other person whomsoever.  All risk
of loss, damage or destruction of the Collateral shall be borne by Borrower.

 
21

--------------------------------------------------------------------------------

 
 
 9.6          Shares.  Borrower recognizes that Bank may be unable to effect a
public sale of any or all the Shares, by reason of certain prohibitions
contained in federal securities laws and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Borrower acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  Bank shall be under no obligation to
delay a sale of any of the Shares for the period of time necessary to permit the
issuer thereof to register such securities for public sale under federal
securities laws or under applicable state securities laws, even if such issuer
would agree to do so.  Upon the occurrence of an Event of Default which
continues, Bank shall have the right to exercise all such rights as a secured
party under the California Uniform Commercial Code as it, in its sole judgment,
shall deem necessary or appropriate, including without limitation the right to
liquidate the Shares and apply the proceeds thereof to reduce the
Obligations.  Effective only upon the occurrence and during the continuance of
an Event of Default, Borrower hereby irrevocably appoints Bank (and any of
Bank’s designated officers, or employees) as Borrower’s true and lawful attorney
to enforce Borrower’s rights against any Subsidiary, including the right to
compel any Subsidiary to make payments or distributions owing to Borrower.
 
 9.7          Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be
cumulative.  Bank shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by Bank
of one right or remedy shall be deemed an election, and no waiver by Bank of any
Event of Default on Borrower’s part shall be deemed a continuing waiver.  No
delay by Bank shall constitute a waiver, election, or acquiescence by it.  No
waiver by Bank shall be effective unless made in a written document signed on
behalf of Bank and then shall be effective only in the specific instance and for
the specific purpose for which it was given.
 
 9.8          Demand; Protest.  Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.
 
10.          Notices.
 
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:
 
 If to Borrower:
MIVA, INC.
 
5220 Summerlin Commons Blvd., Suite 500
 
Fort Myers, FL 33907
 
Attn:  John Pisaris
 
FAX:  (239) 790-9556
   
 with a copy to:
Baker & McKenzie LLP
 
One Prudential Plaza
 
130 East Randolph, Suite 3500
 
Chicago, Illinois 60601
 
Attn:  Matthew C. Alshouse
 
FAX:  (312) 698-2985
   
 If to Bank:
Bridge Bank, National Association
 
55 Almaden Boulevard
 
San Jose, California 95113
 
Attn:  Technology Division
 
FAX:  (408) 282-1681

 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 
22

--------------------------------------------------------------------------------

 
 
11.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California.  BORROWER AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT.  EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
If the jury waiver set forth in Section is not enforceable, then any dispute,
controversy or claim arising out of or relating to this Agreement, the Loan
Documents or any of the transactions contemplated therein shall be settled by
judicial reference pursuant to Code of Civil Procedure Section 638 et seq.
before a referee sitting without a jury, such referee to be mutually acceptable
to the parties or, if no agreement is reached, by a referee appointed by the
Presiding Judge of the California Superior Court for Santa Clara County.  This
Section shall not restrict a party from exercising remedies under the Code or
from exercising pre-judgment remedies under applicable law.
 
12.           General Provisions.
 
 12.1        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion.  Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.
 
 12.2        Indemnification.  Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against:  (a)  all
obligations, demands, claims, losses, Bank Expenses and liabilities claimed or
asserted by any other party in connection with the transactions contemplated in
this Agreement (including without limitation reasonable attorneys' fees and
expenses)except to the extent caused by Bank’s gross negligence or willful
misconduct.
 
 12.3        Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.
 
 12.4        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
 12.5        Amendments in Writing, Integration.  Neither this Agreement nor the
Loan Documents can be amended or terminated orally.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.
 
 12.6        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
 
12.7         Survival.  All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions to Borrower.  The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 12.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.

 
23

--------------------------------------------------------------------------------

 
 
 12.8        Confidentiality.  In handling any confidential information Bank and
all employees and agents of Bank, including but not limited to accountants and
attorneys, shall exercise the same degree of care that it exercises with respect
to its own proprietary information of the same types to maintain the
confidentiality of any non-public information thereby received or received
pursuant to this Agreement except that disclosure of such information may be
made (i) to the subsidiaries or affiliates of Bank in connection with their
present or prospective business relations with Borrower, (ii) to prospective
transferees or purchasers of any interest in the Loans, provided that they have
entered into a comparable confidentiality agreement in favor of Borrower and
have delivered a copy to Borrower, (iii) as required by law, regulations, rule
or order, subpoena, judicial order or similar order, (iv) as may be required in
connection with the examination, audit or similar investigation of Bank and
(v) as Bank may determine in connection with the enforcement of any remedies
hereunder.  Confidential information hereunder shall not include information
that either:  (a) is in the public domain or in the knowledge or possession of
Bank when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank by a
third party, provided Bank does not have actual knowledge that such third party
is prohibited from disclosing such information.
 
 12.9        Patriot Act.  To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify, and record information that identifies each person who opens
an account.  WHAT THIS MEANS FOR YOU:  when you open an account, we will ask
your name, address, date of birth, and other information that will allow us to
identify you.  We may also ask to see your driver’s license or other identifying
documents.
 
[remainder of this page intentionally left blank]

 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
MIVA, INC.
 
By:
     
Title:
     
By:
     
Title:
     
BRIDGE BANK, NATIONAL ASSOCIATION
 
By:
     
Title:
 

 
25

--------------------------------------------------------------------------------


 
DEBTOR:
MIVA, INC.
   
SECURED PARTY:
BRIDGE BANK, NATIONAL ASSOCIATION

 
EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT
 
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
 
(a)       all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including intellectual property,
payment intangibles and software), goods (including fixtures), instruments
(including promissory notes), inventory (including all goods held for sale or
lease or to be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;
 
(a)       any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.
 
Notwithstanding the foregoing, the Collateral shall not include any such
property that (i) constitutes the capital stock of a controlled foreign
corporation (as defined in the Internal Revenue Code) in excess of 65% of the
voting power of all classes of capital stock of such controlled foreign
corporation entitled to vote, or (ii) consists of property financed by a third
party permitted by clause (c) of the definition of “Permitted Liens” to the
extent prohibited by the terms of such agreement, for so long as such
prohibition remains in effect.
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
ADVANCE REQUEST
(To be submitted no later than 2:00 PM to be considered for same day processing)
 
To:
Bridge Bank, National Association
   
Fax:
(408) 282-1681
   
Date:
     
From:
MIVA, INC.
 
Borrower’s Name
         
Authorized Signature
         
Authorized Signer’s Name (please print)
         
Phone Number

  To Account #   

 
Borrower hereby requests funding in the amount of $ ____________ in accordance
with the Advance as defined in the Loan and Security Agreement dated November 7,
2008.
 
Borrower hereby authorizes Lender to rely on facsimile stamp signatures and
treat them as authorized by Borrower for the purpose of requesting the above
advance.
 
All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of this Advance Request; provided that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date.


Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Loan and Security Agreement.
 

--------------------------------------------------------------------------------


 
EXHIBIT C-1
 
DOMESTIC ACCOUNTS - BORROWING BASE CERTIFICATE
BRIDGE BANK
55 Almaden Boulevard, San Jose, CA 95113
 
Company: MIVA, INC.
 
DOMESTIC ACCOUNTS RECEIVABLE BORROWING BASE CALCULATION:
   
As of Date:
       
1.
Add: Accounts Receivable Aged Current to 30 Days
              $ 0        
2.
Add: Accounts Receivable Aged 31 to 60 Days
              $ 0        
3.
Add: Accounts Receivable Aged 61 to 90 Days
              $ 0        
4.
Add: Accounts Receivable Aged 91 Days and Over
              $ 0                                      
5.
GROSS ACCOUNTS RECEIVABLE
                      $ 0  
6.
Less: Accounts Receivable Aged over
    90
 days
 
 
    $ 0          
7.
Less: U.S. Government Receivables (Net of > 90s)
                $ 0          
8.
Less: Foreign Receivables (Net of > 90s)
                $ 0          
9.
Less: Affiliate or Related Accounts Receivables (Net of > 90s)
                $ 0          
10.
Less: Account concentration in excess of
    30 %   $ 0     $ 0            
(Google Accounts in excess of 45%)
                               
11.
Less: Cross Aging
    35 %           $ 0          
12.
Less: Contra Accounts, Bill & Hold, Prebilled, Progress and Retention Accounts
                  $ 0          
13.
Less: Over 90 day A/R credits
                  $ 0                                              
14.
Add: Lines 6 through 13 - Total Ineligible Accounts
                  $ 0                                              
15.
NET ELIGIBLE ACCOUNTS RECEIVABLE (#5 minus #14)
                          $ 0  
16.
Account Receivable Advance Rate
                            80 %                                    
17.
ELIGIBLE ACCOUNTS (#15 multiplied by #16)
                          $ 0                                      
18.
ACCOUNTS RECEIVABLE BORROWING BASE (#17 plus #18 from Exhibit C-2)
                              $ 0                                        
19.
MAXIMUM AVAILABLE LINE OF CREDIT
          $ 10,000,000                                                      
20a.
Less: Outstanding Loan Balance
                          $ 0  
20b.
Less: Outstanding under Sublimits (Letters of Credit, F/X, and Cash Management)
                          $ 0                                      
21.
AVAILABLE FOR DRAW/NEED TO PAY (lesser of #18 or #19 minus #20a/20b)
                          $ 0  

 
If line #20 is a negative number, this amount must be remitted to the Bank
immediately to bring loan balance into compliance. By signing this form you
authorize the bank to deduct any advance amounts directly from the company’s
checking account at Bridge Bank in the event there is an Overadvance.


The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Bridge Bank, National
Association.
 

       
Date:
   
By.
 
By:
                         
Date:
   
Bank Reviewed:
     
 
   

 

--------------------------------------------------------------------------------


 
EXHIBIT C-2
 
UK ACCOUNTS - BORROWING BASE CERTIFICATE
BRIDGE BANK
55 Almaden Boulevard, San Jose, CA 95113
 
Company: MIVA, INC.
 
UK ACCOUNTS RECEIVABLE BORROWING BASE CALCULATION:
             
As of Date:
       
1..
Add: UK Accounts Receivable Aged Current to 30 Days
              $ 0        
2.
Add: UK Accounts Receivable Aged 31 to 60 Days
              $ 0        
3.
Add: UK Accounts Receivable Aged 61 to 90 Days
              $ 0        
4.
Add: UK Accounts Receivable Aged 91 Days and Over
              $ 0                                      
5.
GROSS ACCOUNTS RECEIVABLE
                      $ 0  
6.
Less: UK Accounts Receivable Aged over
    90  days  
 
    $ 0          
7.
Less: U.S. Accounts Receivables (Net of > 90s)
                $ 0          
8.
Less: Affiliate or Related UK Accounts Receivables (Net of > 90s)
                $ 0          
9.
Less: UK Account concentrations in excess of
    30 %   $ 0     $ 0          
10.
Less: UK Cross Aging
    35 %           $ 0          
11.
Less: UK Contra Accounts, Bill & Hold, Prebilled, Progress and Retention
Accounts
                  $ 0          
12.
Less: Over 90 day UK A/R credits
                  $ 0                                              
13.
Add: Lines 6 through 12 - Total Ineligible UK Accounts
       -            $ 0                                              
14.
NET ELIGIBLE UK ACCOUNTS RECEIVABLE
                          $ 0  
15.
Account Receivable Advance Rate
                            65 %                                    
16.
AVAILABLE UK ACCOUNTS (#14 multiplied by #15)
                          $ 0  
17.
MAXIMUM ALLOWABLE FOR UK ACCOUNTS
                  $ 3,500,000          
18.
ELIGIBLE UK ACCOUNTS (the lesser of #15 or #16)
                          $ 0                                      
19.
ACCOUNTS RECEIVABLE BORROWING BASE (#18 + #17 from Exhibit C-1)
                          $ 0                                      
20.
MAXIMUM AVAILABLE LINE OF CREDIT
          $ 10,000,000                                                      
21a.
Less: Outstanding Loan Balance
                          $ 0  
21b.
Less: Outstanding under Sublimits (Letters of Credit, F/X, and Cash Management)
                          $ 0                                      
22.
AVAILABLE FOR DRAW/NEED TO PAY (the lesser of #19 or #20 minus #21a/21b)
                             $  0  

 
If line #22 is a negative number, this amount must be remitted to the Bank
immediately to bring loan balance into compliance. By signing this form you
authorize the bank to deduct any advance amounts directly from the company’s
checking account at Bridge Bank in the event there is an Overadvance.


The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Bridge Bank, National
Association.



       
Date:
   
By.
 
By:
                         
Date:
   
Bank Reviewed:
     
 
    




--------------------------------------------------------------------------------


 
EXHIBIT D
COMPLIANCE CERTIFICATE
 
TO:         BRIDGE BANK, NATIONAL ASSOCIATION
FROM:   MIVA, INC.
 
The undersigned authorized officer of MIVA, Inc. hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending _____________ with all required covenants
except as noted below and (ii) all representations and warranties of Borrower
stated in the Agreement are true and correct as of the date hereof. Attached
herewith are the required documents supporting the above certification. The
Officer further certifies that these are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and are consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.


Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
 
Required
 
Complies
             
Annual financial statements (CPA Audited)
 
FYE within 120 days
 
Yes
 
No
Monthly financial statements + Compliance
 
Monthly within 30 days
 
Yes
 
No
Certificate 10K and 10Q
 
(as applicable)
 
Yes
 
No
Annual operating budget, sales projections and operating plans approved by board
of directors
 
Annually no later than 15 days prior to the beginning of each fiscal year
 
Yes
 
No
A/R & A/P Agings, Borrowing Base Certificate *
 
Monthly within 30 days *
 
Yes
 
No
A/R Audit
 
Initial and Annual
 
Yes
 
No
IP report
 
Quarterly w/in 30 days
 
Yes
 
No
Deposit balances with Bank
 
$ __________________
       
Deposit balance outside Bank
 
$ __________________
       

 
* to be delivered twice monthly (within 5 and 20 days) when Minimum Cash Ratio
falls below 0.50 to 1.00


Financial Covenant
 
Required
 
Actual
 
Complies
Minimum Cash Ratio
 
0.50 to 1.00
 
______:1.00
 
N/A
Asset Coverage Ratio (measured monthly)
 
1.50 to 1.00
 
______:1.00
 
Yes
 
No
AEBITDA for quarter ending 3/31/09
 
Max. loss of $500,000
 
$ _________
 
Yes
 
No
Minimum AEBITDA for quarter ending 6/30/09 and thereafter
 
$1,000,000
 
$ _________
 
Yes
 
No

 
Comments Regarding Exceptions: See Attached.
     
BANK USE ONLY
                 
Received by: ______________________________________________
Sincerely,
     
                               AUTHORIZED SIGNER
                         
Date: ____________________________________________________
SIGNATURE
                                 
Verified: __________________________________________________
TITLE
     
                               AUTHORIZED SIGNER
                         
Date: ____________________________________________________
SIGNATURE
                       
Compliance Status
 
Yes
 
No
                 
TITLE
                                                   
DATE
       

 

--------------------------------------------------------------------------------


 